Citation Nr: 1223212	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-22 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation is excess of 40 percent for nonepileptic seizures, convulsive type.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from February 2004 to July 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Atlanta, Georgia, VA Regional Office (RO).  

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA eFolder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The record, to include the July 2008 VA Form 9, raises the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  As such, this issue is included in the appeal.  

The Veteran failed to report for a scheduled Travel Board hearing in October 2011.  Good cause having not been shown for the failure to report, the hearing request is deemed withdrawn.  38 C.F.R. § 20.705(d).  

Documents received from the Veteran (December 2005, and November 2006) clearly show he seeks separate service connection benefits for a headache disorder (diagnosed on a June 2006 VA examination report as migraines), and a back disorder, (diagnosed on the June 2006 VA examination report as lumbar strain).  A formal decision by the agency of original jurisdiction has not been entered on these claims, and therefore, the Board does not have jurisdiction over them.  They are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The most recent VA examination evaluating the Veteran's seizure disorder was performed in June 2006.  In the July 2008 VA Form 9 and in correspondence received in April 2012, the Veteran asserted that since that time, the disability has become worse.  Accordingly, it is necessary to conduct a more contemporaneous examination.  

Since the TDIU issue is dependent on the outcome of the evaluation of the seizure disorder, a decision on the TDIU question must be deferred.  

Lastly, because the claims file is being returned, it should also be updated to include recent VA treatment records dating from May 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action: 

1.  Obtain copies of all VA treatment records dating from May 2009.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  After securing the proper authorization, attempt to obtain and associate with the claims folder all other treatment records the Veteran identifies.  

2.  After completion of the above, arrange for the Veteran to undergo a VA examination to determine the nature, extent and severity of his seizure disorder.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated tests should be conducted.  The examiner should indicate what, if any, seizures the Veteran has had over the years, e.g., major or minor seizures.  

[A major seizure is characterized by tonic-clonic convulsions and unconsciousness.  Minor seizures consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).]

The examiner is requested to respond to whether the evidence shows that the Veteran's seizures may best be characterized as (a) averaging at least one major seizure in four months over the last year, or more than nine to 10 minor seizures weekly (b) averaging at least one major seizure in three months over the last year, or more than 10 minor seizures weekly or (c) averaging at least one major seizure per month over the past year.  The examiner is requested to be as specific as possible in the assessment of seizure activity and frequency.  The examiner should indicate the most recent occurrence of any major seizure.  

The examiner should also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected seizure disorder and any residuals of a stroke, renders him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner should take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

3.  Then, after conducting any further development deemed warranted, adjudicate the issue of entitlement to a TDIU, and readjudicate the appeal.  If the benefits sought on appeal are not granted, a supplemental statement of the case should be issued which considers all the evidence record, and the Veteran and his representative provided an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


